Hill, J.
(After stating the foregoing facts). After careful consideration we are constrained to affirm the judgment of our learned brother of the superior court. The action as originally brought in the justice’s court, when considered in the light of the rule of liberal construction of actions in justice’s courts, was sufficient without amendment to show a suit on account. When the amendment was filed the cause of action was luminous with light and perspicacity of pleading. That the plaintiff undertook to give the entire history of the transaction and to show the result of the collision between the cow and the car might have been well treated as historical inducement. We are not surprised' that the learned and experienced judge of the superior court came to the conclusion, aided by the allegations of the amendment, that the cause of action was for the price which the defendant had agreed to give for the cow after deducting for damage to her caused by the automobile. When the plaintiff informed the defendant what had been done to the cow by his car, the latter, with commendable fairness, at once bought the damaged cow and instructed the plaintiff to sell her for him and deduct the amount received, the defendant stating that he would pay the balance. Acting on the instructions of the defendant the plaintiff sold the cow which the defendant had so taken off his hands, and, after deducting the amount received for beef, brought suit for the balance of the purchase-price. The transaction was complete when defendant *325bought the damaged cow from the plaintiff, and the relationship of debtor and creditor thus arose.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.